Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Claims 1-5 remain for examination, wherein claim 1 is an independent claim.
Claim Rejections - 35 USC § 112
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In the instant case, since Ti carbide is essential for the claimed Ti plate in the instant claim, element carbon is essential for the claimed Ti alloy, which contrary to the optional C (0.00-0.10 mass%) as recited in the instant claim. Proper low limit for the C is necessary for the claimed alloy. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Takebe et al (US-PG-pub 2019/0226073 A1, filed on 06/30/2016, thereafter PG’073) in view of Kaneko et al (US-PG-pub 2003/0168133, thereafter PG’133).
z 3m or less (Abstract and par.[0015]-[0021] of PG’073), which reads on the Ti plate as recited in the instant claims and overlaps the claimed surface roughness Ra as recited in the instant claim 1. Overlapping in surface roughness creates a prima facie case of obviousness. MPEP 2144 05 I. It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the surface roughness of the Ti plate from the disclosure of PG’073 since PG’073 teaches the Ti alloy plate throughout whole disclosing range. The composition comparison between composition ranges in the instant claims and the composition ranges disclosed in examples #5-8 in table 1 PG’073 listed in following table. All of the Ti alloy composition disclosed by examples #5-8 in table 1 PG’073 are within the claimed composition ranges as claimed in the instant claims. PG’073 does not specify including surface carbide and measured by RX-ray as recited in the instant claim 1. PG’133 teaches a Ti based alloy sheet for outdoor applications (roofing, walls, etc.) (Abstract and par.[0001] of PG’133. PG’133 teaches forming TiC on the surface of Ti plate and applying X-ray to measure the peak intensity I(200) of TiC/ I(110) of Ti with ratio 0.18 or less (abstract and par.[0009] of PG’133), which overlaps the claimed value of (Ic/Im)x100 from 0.8% to 5.0 as recited in the instant 

 Element
From instant Claim 1 (in mass%)
PG’930 (mass%) 

overlapping range
(in mass%)
Fe
0.00-0.20
0.03
0.03
O
0.00-0.12
0.06
0.06
N
0.00-0.08
<0.01
<0.01
C
0.00-0.10
<0.01
<0.01
H
0.00-0.012
trace amount
0-trace amount
Al
0.00-0.50
trace amount
0-trace amount
Cu
0.00-0.50
trace amount
0-trace amount
Si
0.00-0.30
trace amount
0-trace amount
Cr
0.00-0.50
trace amount
0-trace amount
Ni
0.00-0.50
trace amount
0-trace amount
Mo
0.00-0.50
trace amount
0-trace amount
V
0.00-0.50
trace amount
0-trace amount
Nb
0.00-0.50
trace amount
0-trace amount
Sn
0.00-0.50
trace amount
0-trace amount
Co
0.00-0.50
trace amount
0-trace amount
Zr
0.00-0.50
trace amount
0-trace amount
Mn
0.00-0.50
trace amount
0-trace amount
Ta
0.00-0.50
trace amount
0-trace amount
W
0.00-0.50
trace amount
0-trace amount
Hf
0.00-0.50
trace amount
0-trace amount
Pd
0.00-0.50
trace amount
0-trace amount
Ru
0.00-0.50
trace amount
0-trace amount
Ti
Balance +impurities
Balance
Balance

From claim 2


Cr+Ni+Mo+V+Nb
0.00-1.00
trace amount
0-trace amount

From claim 3


Sn+Co+Zr+Mn+Ta+W+Hf+Pd+Ru
0.00-1.00
trace amount
0-trace amount


Regarding claim 4, PG’133 specify having an average carbon concentration of 14 at % or less in a range to a depth of 100 nm from the surface, which overlaps the claimed carbon amount on the surface as claimed in the instant claim. MPEP 2144 05 I. XPS is recognized as a measurement method only, which does not affect the composition and structure of the Ti plate. Therefore, XPS does not add patentable weight for the instant claim.
Regarding claim 5, the claimed X-ray method and test conditions are recognized as a measurement method only, which does not affect the composition and structure of the Ti plate. Therefore, XPS does not add patentable weight for the instant invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/JIE YANG/Primary Examiner, Art Unit 1734